Citation Nr: 1544347	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  08-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of a fracture of the right fourth finger since January 9, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to April 1955 and from July 1956 to April 1959.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in October 2008, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  He subsequently submitted a statement in November 2008 wherein he withdrew his hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2015).

This case was remanded for further development in August 2012 and January 2015.   In a prior decision, consideration was given to the rating to be assigned for this disorder prior to January 9, 2009.  The matter concerning the instant issue has been returned to the Board.

The claims folder is now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDING OF FACT

Since January 30, 2009, residuals of a fracture of the right fourth finger were not manifested by ankylosis.  



CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for residuals of a fracture of the right fourth finger since January 9, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5227 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2005, June 2005, June 2008 and September 2012, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the April 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The Board notes that some of the Veteran's service treatment records were destroyed in a fire.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The claims folder contains some service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of a compensable rating for residuals of a fracture of the right fourth finger since January 30, 2009.  His disability is rated under Diagnostic Code 5227.  Under DC 5227, a maximum 0 percent rating is assigned for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, DC 5227. When evaluating ankylosis of the little finger, the Board may consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the Veteran's hand.  Id.

During the January 2009 VA examination, the Veteran reported that he continued to have pain in the right hand.  The hand was not painful at rest.  It was noted that he could not make a complete fist with his right hand which made it difficult to grasp with the right hand.  Examination revealed there was right hand dorsiflexion of 38 to 55 degrees with pain.  After three repetitions, dorsiflexion was 26/70 degrees with pain.  For the fourth finger, flexion was shown as 50/70-80 degrees.  There was no ankloysis.  

A private examination conducted in December 2009 revealed the Veteran had a 35 permanent partial disability to the right hand.  It was noted that he could not grip anymore on the right side and flexion was very limited.  

The March 2015 VA examination disclosed that there was evidence of pain with use of the right hand.  Flexion of the fourth finger showed metacarpophalangeal was to 50 degrees, proximal interphalangeal to 70 degrees and distal interphalangeal joint was to 30 degrees.  There was evidence of pain with use and right hand grip was 4/5.  There was a 4 cm gap between the pad of the thumb and the fingers.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.  There was evidence of a 2.3 cm x 1.5 cm scar over the dorsum of the 4th metacarpal right hand.  The scar, however, was not painful or unstable and did have a total area equal to or greater than 39 square cm (6 square inches).  

In this case, the Veteran is receiving a noncompensable evaluation for his right fourth finger disability under Diagnostic Code 5227.  This is the maximum rating allowable.  The Board has considered whether any other diagnostic code would allow for a higher disability rating but has found none.  Despite his reports of right hand pain, weakness and fatigue, the Veteran retains flexion in all fingers of the right hand.  Even when considering 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, supra, 8 Vet. App. 202, the functional equivalent of ankylosis for any finger of the right hand is not shown.  Thus, the other rating codes applicable to the fingers/hand do not apply.  Furthermore, as there is not showing of ankyloses his disability may not be rated as an amputation.  38 C.F.R. § 4.71, Note (3)(iii) preceding DC 5216.  Accordingly, the claim is denied.  This is the only function of the hand that is currently service connected.

The discussion above reflects that the symptoms of the Veteran's right fourth finger disability are contemplated by the applicable rating criteria.  The effects of his disability, including weakness and painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Again, impairment of this finger is currently the sole service connected disorder.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  Although it is shown that the Veteran's right fourth finger disability causes issues with gripping which interferes with his occupation as a crab fisherman, the objective and subjective evidence does not demonstrate that the Veteran is unemployable as a result of his disability.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.


ORDER


Entitlement to a compensable rating for residuals of a fracture of the right fourth finger since January 30, 2009 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


